Jerrold J. Pellizzon Phil Bourdillon/Gene Heller Chief Financial Officer Silverman Heller Associates (714) 549-0421 (310) 208-2550 Ceradyne Inc. Announces Preliminary Unaudited Results for Full Year 2009 Costa Mesa, Calif. – January 11, 2010 –Ceradyne, Inc. (Nasdaq: CRDN) announced preliminary unaudited results for full year 2009. Ceradyne announced that its preliminary sales figure for 2009 is approximately $401 million. These full year preliminary results compare to the guidance given on October 27, 2009 of sales in a range of $410 million to $415 million. Full year earnings are estimated to meet or slightly exceed the current guidance of approximately $0.60 per fully diluted share which do not include the impact of restructuring and impairment charges for all of 2009 of approximately $0.55 per fully diluted share. Although 2009 earnings may slightly exceed the October 27, 2009 guidance, full year sales were impacted by the government’s recently revised ceramic body armor testing and inspection procedures, which resulted in approximately $8 million of body armor originally scheduled to be shipped in the fourth quarter of 2009 to be postponed into 2010. The Company reiterates its 2010 guidance, initially provided on October 27, 2009, of a sales range of $380 million to $430 million and an earnings range of $0.60 to $1.05 per fully diluted share. Ceradyne will host an investor and analyst event today, January 11, 2010, entitled “Ceradyne, Inc., The Global Path Forward.” The event is intended to explain and demonstrate Ceradyne’s product and market diversification, moving from its dependence on defense products to a more balanced platform of solar, industrial, and oil and gas emerging markets, as well as defense products.Ceradyne’s founder and Chief Executive Officer, Joel P.
